907 So.2d 1267 (2005)
Luis LOGUERCIO, Petitioner,
v.
STATE of Florida, DEPARTMENT OF HIGHWAY SAFETY AND MOTOR VEHICLES, Respondent.
No. 3D05-1635.
District Court of Appeal of Florida, Third District.
August 3, 2005.
Hersch & Talisman and Richard Hersch, Miami, for petitioner.
Enoch J. Whitney, General Counsel and Jason Helfant, Assistant General Counsel, for respondent.
Before RAMIREZ, SUAREZ, and CORTIÑAS, JJ.
SUAREZ, Judge.
Petitioner, Luis Loguercio, seeks certiorari review of the Circuit Court, Appellate Division, per curiam affirmance of a Final Order of License Suspension issued after a hearing by the Bureau of Administrative Reviews of the State of Florida Department of Highway Safety & Motor Vehicles Division of Driver Licenses. The standard that applies for review by the appellate court of a decision rendered by the Circuit Court in its appellate capacity is whether the Circuit Court's opinion is either a departure from the essential requirements of law or did not afford procedural due process. Combs v. State, 436 So.2d 93 (Fla. 1983); Allstate Ins. Co. v. Kaklamanos, 843 So.2d 885 (Fla.2003). Petitioner has not met that standard of review.
Petition for Certiorari is dismissed.